Citation Nr: 0105232	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  00-02 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

The propriety of the initial 50 percent evaluation for post-
traumatic stress disorder (PTSD).  

REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
October 1970, and from July 1978 to March 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that granted the veteran's claim of 
entitlement to service connection for PTSD, and assigned a 50 
percent evaluation for PTSD, effective from April 21, 1997.  

While the RO adjudicated the instant claim as one for an 
increased rating for PTSD, in light of the distinction noted 
by the United States Court of Appeals for Veterans Claims 
(formerly, the United States Court of Veterans Appeals prior 
to March 1, 1999) (Court) in the recently-issued case 
Fenderson v. West, 12 Vet. App. 119 (1999), the Board has 
recharacterized the issue as one involving the propriety of 
the initial evaluation assigned.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
resolution of the veteran's claim for an increased 
evaluation for service-connected PTSD has been obtained by 
the RO.

2. Since the September 1997 effective date of the grant of 
service connection for PTSD, the disorder has been 
manifested by severe occupational and social impairment, 
including some suicidal thoughts, impaired impulse 
control, flashbacks, nightmares, and some inability to 
establish and maintain relationships.


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent, but no 
more, for the veteran's service-connected PTSD have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran and his representative contend that an increased 
initial evaluation is warranted for the veteran's service 
connected PTSD.  A review of the record reflects that the 
veteran was granted service connection for PTSD by the 
currently appealed rating action dated February 1999.  This 
decision was based on medical records and statements from the 
veteran, discussed in detail below, and on the fact that the 
veteran received the Combat Action Ribbon while in Vietnam.

The relevant evidence of record pertaining to evaluation of 
the severity of the veteran's PTSD includes VA outpatient 
treatment records and examination reports.

The report of VA hospitalization dated March 1998 indicates 
that the veteran was referred from another VA hospital for 
severe symptoms of PTSD, in particular, irritability, verbal 
abuse of his wife and children, and inability to hold a job 
since being in Vietnam.  The veteran reported that the 
longest he had held a job for since Vietnam was 2 and a half 
years.  The veteran indicated that he had a prior history of 
engaging in fights, which stopped after he stopped alcohol 
use 12 years ago.  The veteran also reported trying to kill 
himself twice, once with an overdose, and once by driving his 
motorcycle at an excessive speed.  

Upon admission, the examiner noted no suicidal or homicidal 
ideation, and no psychosis, but considerable anxiety and 
problems with trusting.  The veteran was begun in a treatment 
program when he was forced to leave the program early due to 
a family illness.  At the time he left, the veteran was found 
to have no suicidal or homicidal ideation.  The veteran was 
given a diagnosis of, among other things, chronic severe PTSD 
and severe psychosocial stressors, catastrophic due to 
combat.  The veteran was given a Global Assessment of 
Functioning (GAF) scale score of 34.

A discharge summary and inpatient treatment records from a VA 
hospital dated April 1998 indicate that the veteran returned 
to the hospital to complete a course of in-patient treatment 
for PTSD.  The writer indicated that the veteran learned 
techniques for coping with his PTSD during his stay, but 
still suffered from severe symptoms of PTSD, and had no 
change in his GAF score of 34.  The veteran was given a 
diagnosis of, among other things, chronic severe PTSD and 
severe psychosocial stressors, catastrophic, due to combat.

A discharge summary and inpatient records from a VA hospital 
dated May 1999 indicate that the veteran requested 
readmission at that time due to continued irritability, daily 
shortness of breath with left chest pain, tremulousness, 
chronic neck and back pain, and poor sleep despite the use of 
medication.

Upon evaluation, the veteran's attacks with shortness of 
breath were thought to be consistent with panic attacks.  The 
veteran, as he did during his previous 2 admissions, cut his 
admission short, and returned home against medical advice.  
The veteran was diagnosed with, among other things, chronic 
severe PTSD, with a global assessment of functioning of 34, 
and severe psychosocial stressors, catastrophic due to 
combat.

The veteran was given a VA psychiatric examination in 
September 1998.  For his mental status examination, the 
veteran indicated that he could only be comfortable if his 
wife was present.  The examiner reported that the veteran was 
extremely agitated, looked to his wife to answer questions, 
was unable to focus on questions, and was unable to calm 
down.  He was in constant movement, and agitated.  The 
veteran started crying when he was asked about the voices he 
hears.  The veteran described the voices as being of other 
persons in his platoon.  The veteran reported that he was 
constantly suicidal, and that he has tried suicide twice.  
The examiner noted that the veteran was on medication for his 
PTSD, and is in weekly counseling in the Binghamton program.

The examiner further noted that, upon testing, the veteran 
received a score of 166 on the Mississippi Combat scale, 
which is well above the Keene cutoff for PTSD.  The veteran 
had a Beck Depression score of 44, which the examiner noted 
is consistent with extremely severe depression.  The examiner 
indicated that the veteran's Minnesota Multiphasic 
Personality Inventory (MMPI) profile portrayed the picture of 
an affectively disturbed man who is socially alienated.  The 
veteran's MMPI PTSD score of 80 was consistent with severe 
PTSD.  The examiner indicated that the veteran specifically 
reported being easily awakened by noises, that evil spirits 
possessed him at times, that he lacked self-confidence, that 
there was something wrong with his mind, that he was afraid 
he was losing his mind, that he had difficulty starting to do 
things, that he did not feel that life was worthwhile, that 
he sometimes felt he must do injury to himself or someone 
else, that he believed he was a condemned person, that he 
believed his sins were unpardonable, that he wished he was 
dead, and that he has had strange and peculiar experiences.  
The veteran was diagnosed with PTSD, severe and chronic, 
alcohol and drug dependence in remission, with stressors of 
his Vietnam experience.  The veteran was assessed with a 
global assessment of functioning level of 38.  The examiner 
found the veteran to be severely industrially impaired.

The veteran was given a VA social survey examination in 
September 1998.   The social worker conducting that interview 
found the veteran to be pleasant and cooperative, and fairly 
articulate.  The veteran did request that the door be open 
during the interview.  Although informally dressed, the 
veteran was neat and clean in appearance.  During the 
interview, the examiner related his family, educational, and 
employment history.  Of particular significance is that the 
veteran related that the longest job he had ever held was for 
2 and a half years, and that he has not been employed since 
1994.  The veteran reported being married to his current wife 
for about 16 years.  The veteran also reported a history of 
drug and alcohol abuse.  The veteran reported that he has 
been in group therapy at the Veteran's Service Center in 
Binghamton since March 1998.  The veteran reported attending 
sessions twice per week, for both group and one on one 
therapy.  The veteran also reported being an inpatient at 
Batavia for 13 days.  

During the interview, the veteran listed some of his 
stressors, including wiping out a village in Vietnam, 
shooting a Vietnamese woman and being arrested for murder, 
seeing his friends killed and wounded, being in the bush for 
3-4 months at a time, picking up the dead and wounded and 
putting them on a chopper, and being a tunnel rat.  The 
examiner noted that the veteran was unable to provide further 
stressors, as he was very distraught, and on the point of 
breaking down and crying.  The social worker noted that the 
veteran's current symptoms included difficulty sleeping, 
having a short fuse, becoming violent easily, having 
flashbacks, having nightmares, spending most of his time in 
his house, disliking people, depression, wishing he was back 
in Vietnam with those who died, having some suicidal 
thoughts, being distrustful of others, including his wife, 
sitting with his back to the wall, and exhibiting road rage.

In the veteran's substantive appeal, received in January 
2000, the veteran indicated that he felt he was more disabled 
than his 50 percent evaluation reflected.  The veteran 
indicated that he did not associate with anyone, and that he 
barely talked to his wife and children.  The veteran 
indicated that he found it difficult to get out of bed every 
day, and that he would sometimes stay in bed.  The veteran 
indicated that his wife does not want to work because she 
does not want to leave her husband alone, and because she 
must drive him to appointments.  The veteran indicated that 
he cannot drive himself because he forgets where he is going, 
and cannot stand the way other people drive.


Analysis

The veteran and his representative contend, in substance, 
that a disability evaluation higher than that the 50 percent 
evaluation initially assigned following the grant of service 
connection for PTSD disability is warranted.  

Initially, the Board finds that VA's duty to assist the 
appellant in developing all evidence pertinent to the claim 
has been met.  Hence, the Board finds that the claim is ready 
to be reviewed on the merits.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideraton of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet.App. 589 (1995).  At the 
outset, the Board notes that, recently, the Court observed 
that there is a distinction between a claim based on the 
veteran's dissatisfaction with the initial rating (a claim 
for an original rating) and a claim for an increased rating. 
It was also indicated that in the case of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts founds, a practice known as "staged 
rating."  Fenderson, 12 Vet. App. at 126.  While the Board 
acknowledges that the RO has not explicitly considered 
whether staged rating is appropriate in this case, because 
the veteran's disability has been found to exist at the same 
level since the effective date of the grant of service 
connection, and in light of the favorable decision below, the 
Board finds that a remand for the RO to explicitly consider 
the claim in light of Fenderson is unnecessary.

The Board notes that the veteran is currently rated as 50 
percent disabling under  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2000).  Under that diagnostic code, a 50 percent rating 
is appropriate where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect, circumstantial, 
circumlocutory or stereotyped speech, panic attacks more than 
once a week, difficulty in understanding complex commands, 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks), 
impaired judgment, impaired abstract thinking, disturbances 
of motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  

Assignment of a 70 percent evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  

Assignment of a 100 percent evaluation for PTSD is warranted 
where there is a showing of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought process or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.

After careful review of the evidence in light of the 
applicable criteria, cited to above, the Board finds that the 
evidence of record supports the veteran's claim for an 
increased rating for his PTSD.  The evidence, specifically 
the report if the VA examination of September 1998, clearly 
indicates that the veteran has severe occupational and social 
impairment, including some suicidal thoughts, impaired 
impulse control, and some inability to establish and maintain 
relationships.  The Board also notes that the veteran's GAF 
score is currently 38, and has previously been found to be 
34.  According to the Fourth Edition of American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), GAF scores between 31 and 40 level imply 
some impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  Under the 
circumstances of this case, the Board finds that since the 
September 1997 effective date of the grant of service 
connection, the veteran's PTSD has more nearly approximated 
the criteria for a 70 percent evaluation for that disorder.  
See 38 C.F.R. § 4.7 (2000).

The Board has considered whether the veteran should receive a 
100 percent rating for his PTSD; however, the evidence does 
not show that the veteran suffers from gross impairment in 
thought process or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; or memory loss for names of close relatives, own 
occupation, or own name.  It is noted that, in the report of 
his social work survey dated September 1998, the veteran was 
found to be pleasant and cooperative, and, although 
informally dressed, was neat and clean in appearance.  
Although the veteran has been married and divorced several 
times, his current marriage has lasted about 16 years, 
showing that the veteran is able to maintain some social 
relationships.  

Hence, the Board finds that the veteran's level of PTSD 
warrants a 70 percent, but no higher, evaluation.  There is 
no indication that the schedular criteria are inadequate to 
evaluate the disability.  See 38 C.F.R. § 3.321 (2000).  
Furthermore, inasmuch as the 70 percent evaluation reflects 
the highest degree of impairment shown since the date of the 
grant of service connection, there is no basis for "staged 
rating" in the present case.



ORDER

A 70 percent rating for PTSD is granted, subject to the laws 
and regulations governing the payment of monetary benefits.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals




 

